Citation Nr: 1738452	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-36 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to October 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board previously considered the appeal in June 2017.  At that time, the Board remanded the claim for an increased rating for the right ankle and noted in the introduction that the claim for pseudofolliculitis barbae was subject to a stay. The stay has been lifted and that claim will be addressed below.  A review of the record reflects, however, that the development requested by the June 2017 remand is still in the process of being completed.  Accordingly, the Board will not address that issue at this time.  

The issue of entitlement to service connection for an acquired psychiatric disability being referred was raised by the Veteran in an August 29, 2017 supplemental claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae affects less than 40 percent of his entire body and less than 40 percent of exposed areas and does not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.118, Diagnostic Codes 7800, 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  The Veteran's current 30 percent rating is assigned under Diagnostic Code 7800-7806.

Under Diagnostic Code 7806, applicable to dermatitis, a 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 (2016).

Diagnostic Code 7800, relating to disfigurement of the head, face, or neck, provides for a 50 percent evaluation where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.; Diagnostic Code 7800, Note 1.

Here, the Veteran has stated that he has been prescribed and using corticosteroid creams every day since June 2016.  An August 2016 VA treatment note reflects that the Veteran had mild pseudofolliculitis barbae in his beard area and was prescribed two topical creams for use on the area in addition to one that had previously been prescribed by a private physician that he was instructed to use only during flare-ups of the condition.  The Veteran has not contended and the evidence does not show any other corticosteroid use or the use of immunosuppressive drugs for his condition.

For the Veteran to be entitled to a 60 percent rating under Diagnostic Code 7806, more than 40 percent of the entire body or more than 40 percent of exposed areas must be affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs must be required during the past 12-month period.  38 C.F.R. § 4.118 (2016).

In the context of Diagnostic Code 7806  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Johnson v. Shulkin, 862 F.3d 1351, 1356 (2017).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.

Here, the Veteran has been prescribed corticosteroid creams only for use in his beard area, thus the treatment, while it involves a corticosteroid, is only a topical therapy, not a systemic therapy.  Therefore, it is insufficient to meet the criteria for a 60 percent rating under Diagnostic Code 7806.

Further, as the condition affects only the face and neck, it does not involve more than 40 percent of the entire body or more than 40 percent of exposed areas.  On VA examination in April 2011, the condition was noted to cover 30 percent of exposed areas and five percent of the whole body.

Therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 7806.

For a rating in excess of 30 percent under Diagnostic Code 7800 the Veteran must have visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of; or with four or five characteristics of disfigurement.  On VA examination in April 2011 the Veteran's pseudofolliculitis barbae was noted to involve hyperpigmentation of less than six square inches with no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  No other evidence suggests that the Veteran has visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of; or with four or five characteristics of disfigurement.  Therefore, a rating in excess of 30 percent is also not warranted under Diagnostic Code 7800.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in April 2011.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for pseudofolliculitis barbae is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


